DETAILED ACTION
Allowable Subject Matter
Claims 1, 3, 5-9, 11, 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 1 recites a source driver comprising: a first channel group and a second channel group configured to output source driving signals; a first gradation voltage divider configured to generate first gradation voltages using gamma reference voltages and provide the first gradation voltages to the first channel group; and a second gradation voltage divider configured to generate second gradation voltages having the same voltage range and the same level as the first gradation voltages using the gamma reference voltages, and provide the second gradation voltages to the second channel group, wherein the first gradation voltage divider is connected to a gamma reference voltage generator configured to provide the gamma reference voltages through first branch lines diverging from main gamma lines, and the second gradation voltage divider is connected to the gamma reference voltage generator through second branch lines diverging from the main gamma lines, wherein the first and second gradation voltage dividers respectively receive the gamma reference voltages having the same voltage range from the gamma reference voltage generator, wherein the first branch lines and the second branch lines transfer the gamma reference voltages having the same voltage range to the first gradation voltage divider and the second gradation voltage divider, wherein channels allocated to the source driver integrated as one chip are grouped into the first channel group and the second channel group, wherein the first gradation voltage divider configured as a first resistor string and is connected one-to-one to the first channel group, and the second gradation voltage divider configured as a second resistor string and is connected one-to-one to the second channel group, and the first resistor string and the second resistor string are arranged in a center of two parts into which the channels are divided by a same number of channels. 
Independent claim 8 recites similar limitations.
Sasaki U.S. Patent Publication No. 2013/0106925 teaches each source driver 3 in figure 1 comprises a resistor string 31a (see also figure 2 and [0030]), where each resistor string receives VHmax and VHmin and thus same voltage for each resistor string. However, Sasaki does not appear to disclose the first gradation voltage divider configured as a first resistor string and is connected one-to-one to the first channel group, and the second gradation voltage divider configured as a second resistor string and is connected one-to-one to the second channel group, and the first resistor string and the second resistor string are arranged in a center of two parts into which the channels are divided by a same number of channels.
Ikeda et al. U.S. Patent Publication No. 2011/0199400 teaches two resistors strings GRH(1) and GRH(2) in a center of two parts into which the channels are divided by a same number of channels in figure 1. However, the two resistors does not receive the same voltage range. 
Lee et al. U.S. Patent Publication No. 2015/0213751 teaches an integrated source driver comprising SD1-SDx in figure 4, 140 and mentioned in [0089-0090]. However, Lee does not appear to specifically disclose the details of the source driver mentioned in the claim.
Therefore, the closest prior art either singularly or in combination, fail to anticipate or render obvious the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621